     Case 3:20-cv-00097-LAB-WVG Document 13 Filed 08/21/20 PageID.192 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JIHAN, INC., et al.,                               Case No.: 20-CV-97-LAB-WVG
12                                     Plaintiffs,
                                                         ORDER ON JOINT MOTION TO
13    v.                                                 AMEND SCHEDULING ORDER TO
                                                         CONTINUE FACT WITNESS
14    AMCO INSURANCE COMPANY,
                                                         DISCOVERY FOR 90 DAYS
15                                    Defendant.
16
17
18
19         Pending before the Court is the Parties’ August 20, 2020 Joint Motion to Amend
20   Scheduling Order to Continue Fact Witness Discovery for 90 Days (“Joint Motion”). (Doc.
21   No. 12.) In relevant part, the Parties move the Court to continue the August 21, 2020 fact
22   discovery cut-off for 90 days to allow Defendant to inspect the subject property and take
23   the depositions of Plaintiff’s Person Most Knowledgeable (“PMK”), insurance
24   representatives, and a host of fact witnesses. In so requesting, the Parties note they “have
25   met and conferred and both sides are agreeable to amending the Scheduling Order to
26   continue the Fact Discovery deadline for a period of 90 days.” (Id., 3:1-3.) The Court
27   DENIES the Parties’ Joint Motion in its entirety, as explained immediately below.
28         On April 17, 2020, this Court issued the operative Scheduling Order Regulating

                                                     1
                                                                                20-CV-97-LAB-WVG
     Case 3:20-cv-00097-LAB-WVG Document 13 Filed 08/21/20 PageID.193 Page 2 of 3



 1   Discovery and Other Pre-Trial Proceedings (“Scheduling Order”). (Doc. No. 19.) Amongst
 2   other deadlines, the Court set an August 21, 2020 cut-off for fact discovery. Since the
 3   Court’s issuance of the Scheduling Order, the Parties have been entirely reticent on their
 4   discovery efforts and challenges, with the exception of their instant Joint Motion, which
 5   was filed at the proverbial eleventh hour. Glaringly, the Joint Motion appears to assume
 6   that, simply because the Parties have stipulated to a 90-day continuance of the fact
 7   discovery cut-off, the Court should readily accept such stipulation and modify its
 8   Scheduling Order accordingly. The Parties gambled on the Court’s generosity. The gamble
 9   failed.
10             At all times, the Parties bear the burden of establishing their diligence in fully
11   complying with the deadlines set by this Court when bringing a motion to modify the
12   operative Scheduling Order. Rule 16(b) of the Federal Rules of Civil Procedure make this
13   clear. Fed. R. Civ. P. 16(b). On March 25, 2020, the Court reminded the Parties of Rule
14   16(b)’s rigors in denying the Parties’ Joint Motion to Continue Early Neutral Evaluation
15   Conference and Related Case Management Deadlines. (Doc. No. 7.) Nevertheless, the
16   Parties demonstrate for a second time they are remiss in bringing a sufficiently pleaded
17   motion to modify deadlines governing this matter. To that end, the Joint Motion is bereft
18   of any showing of diligence in their discovery efforts, except for a passing remark that “the
19   parties recently served supplemental discovery responses and anticipate producing
20   supplemental responsive documents.” (Doc. No. 12, 2:21-23.)
21             Far more proof of diligence is needed to demonstrate the Parties made earnest efforts
22   to comply with the dates set forth in the April 17, 2020 Scheduling Order. Matrix Motor
23   Co. v. Toyota Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003) (noting the
24   good cause standard is primarily informed by the movant’s diligence in attempting to fully
25   comply with the deadlines set by the court). Failure to make this requisite showing
26   terminates the Court’s inquiry into whether it is appropriate to grant the Parties’ requested
27   relief. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087–88 (9th Cir. 2002). Accordingly,
28   the Court DENIES the Parties Joint Motion. The August 21, 2020 fact discovery cut-off

                                                     2
                                                                                   20-CV-97-LAB-WVG
     Case 3:20-cv-00097-LAB-WVG Document 13 Filed 08/21/20 PageID.194 Page 3 of 3



 1   shall remain in effect up to and including 11:59 p.m. on this day and not a minute longer.
 2         IT IS SO ORDERED.
 3   Dated: August 21, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               20-CV-97-LAB-WVG
